DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 appears to be amended and the new bulk porosity limitation being between 62 and 68% appears to be added but there is no underline showing this.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 5-8, 11, 12, 15, 17-29, 32-33, and 35 is/are rejected under 35 U.S.C. 103 as obvious over Boger (US20120134891) as evidenced by Merkel (US20150143786).
Referring to claim 1, Boger teaches in page 11 table 4 a particulate filter comprised of at least one porous ceramic wall (porous ceramic honeycomb for use as filter material; [0001]), the wall comprising a microstructure comprising:
average bulk porosity>62% (example B has 65%) as measured by mercury porosimetry ([0033] and [0039] teach using mercury porosimetry),
d10 > 10 μm ([0039] teaches d10 greater than 8 microns. Examples A, B, 1, and 3 also show values above or close.),
d50 > 16 μm (example B has 18, 3 has 19.3),
d90 < 37 μm (example B has 32.21, 3 has 31.7), and
surface porosity is within 10% of the bulk porosity at midpoint of the wall ([0037] teaches surface porosity being in a ratio greater than or equal to 0.7 to the total porosity which would include this limitation).
Boger does not explicitly teach that the surface porosity is within 10% an average mid web porosity of the middle 30% of the wall. Applicant points to paragraph [0051] of the specification that teaches the benefit of having a lower pressure drop.
Boger teaches in [0037] and [0053] that it can select a range of median pore sizes, narrow pore size distribution, and high ration of surface porosity to bulk porosity to enable an optimized utilization of the pore space inside the wall structure to allow for low resistance to flow across the filter.
It would have been obvious to one of ordinary skill in the art to have a desired surface porosity such as within 10% an average mid web porosity of the middle 30% of the wall as taught by Boger in order to create a low pressure drop to help optimize the device in both clean and soot-loaded conditions.
While Boger does not explicitly state the surface porosity is measured by x-ray tomography, this is considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. 
If Boger does not explicitly teach surface porosity as measured by x-ray tomography is within 10% of the bulk porosity at midpoint of the wall, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have the surface porosity be an optimal value such as within 10% of the bulk porosity at the midpoint of the wall as Boger teaches in [0037] the benefit of higher permeability and corresponding lower backpressure drop with a higher surface porosity. Absent a proper showing of criticality or unexpected results, the surface porosity is considered to be a general condition that would have been routinely optimized by one having ordinary skill in the art in order to provide higher permeability and lower backpressure drop. MPEP 2144.05.
If Boger does not teach the ranges as required by the applicant, Boger teaches a range of values used. Merkel teaches an analogous art of ceramic honeycomb ([0045]) similar to that of Boger. Merkel teaches more specific values that fall under Boger’s ranges. Specifically that of Example 26 in Table 12, it teaches 62% porosity, 12.1micron d10, 16.3 d50, 21micron d90, 0.26 df. 
Regarding the ranges of Boger, MPEP teaches in 2144.05 sections I and II that the prior art can teach the range if they overlap or are merely close (In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner). It would have been obvious to one of ordinary skill before the effective filing date of the invention to optimize the values with those of Merkel as Boger teaches in [0037] the benefit of higher permeability and corresponding lower backpressure drop with a higher surface porosity.
Referring to claim 2, Boger teaches the average bulk porosity as measured by mercury porosimetry is between 62 and 68%, inclusive (example B has 65%, 3 has 60%).
Referring to claim 5, Boger teaches d50 is between 17-20 μm, inclusive (example B has 18, 3 has 19.3).
Referring to claim 6, Boger teaches d90<35 μm (example B has 32.21, 3 has 31.7).
Referring to claim 7, Boger does not explicitly teach d90<30 μm in example B or 3. Examples 1 and 2 teach d90 being <30 (19.3 and 19.4).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have d90<30 μm since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this case Boger teaches multiple ranges from 43.71-19.3.
Referring to claim 8, Boger teaches d90 is between 25-37 μm, inclusive (example B has 32.21, 3 has 31.7).
Referring to claim 11, Boger teaches the surface porosity as measured by x-ray tomography which is within 5% of the bulk porosity at midpoint of the wall (greater than 0.7 ratio; [0037]).
Referring to claim 12, Boger teaches the surface porosity as measured by x-ray tomography differs from the bulk porosity at midpoint of the wall by less than 10% (greater than 0.7 ratio; [0037]).
Referring to claim 15, Boger teaches the microstructure comprises d10>11 μm ([0039] teaches greater than 8. This can be considered to be including the range. See MPEP 2144.05). Merkel teaches in example 26 it is 12.1.
Referring to claim 17, Boger teaches the filter further comprises a washcoat material disposed at least partially within the wall (washcoat is generally present in the porous ceramic honeycomb article; [0045]).
Referring to claim 18, Boger does not explicitly teach the washcoat material is comprised of three-way catalyst TWC material, SCR material, or a combination thereof.
Boger does teach the use of catalyst washcoats ([0085]).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use an optimal washcoat such as TWC or SCR since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Referring to claim 19, the limitation “the washcoat-loaded filter has a CTE which is within 10% of the uncoated porous ceramic wall” is considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114.
Referring to claim 20, Boger teaches the washcoat material is present with a washcoat loading of >30 g/l ([0045] teaches loading ≥60g/l).
Referring to claim 21, Boger teaches the washcoat material is present with a washcoat loading of >50 g/l ([0045] teaches loading ≥60g/l).
Referring to claim 22, Boger teaches the washcoat material is present with a washcoat loading of >75 g/l ([0097 teaches washcoat loading of up to 120g/l).
Referring to claim 23, Boger teaches the washcoat material is present with a washcoat loading of between 30 and 120 g/l ([0045] teaches loading ≥60g/l).
Referring to claim 24, Boger teaches the washcoat material is present with a washcoat loading of between 50 and 120 g/l ([0045] teaches loading ≥60g/l).
Referring to claim 25, Boger teaches the washcoat material is present with a washcoat loading of between 75 and 120 g/l ([0097 teaches washcoat loading of up to 120g/l).
Referring to claim 26, Boger teaches substantially all of the washcoat material is disposed below the surface of the porous ceramic wall (washcoating can be applied to internal; [0084]).
Referring to claim 27, Boger teaches the porous ceramic wall has a (d50−d10)/d50<0.40 (example 3 from Table 4 teaches a value of 0.26).
Referring to claim 28, Boger teaches the porous ceramic wall has a (d90−d50)/d50<1.15 (Example B has one of 0.7894 and example 3 has 0.642 from Table 4).
Referring to claim 29, Boger teaches the porous ceramic wall has a wall thickness>40 μm ([0095] teaches wall thickness of 9mils).
Referring to claim 32, Boger teaches the filter comprises a matrix of porous ceramic walls (porous ceramic honeycomb [0001] includes matrix of walls, meaning this is inherent).
Referring to claim 33, Boger teaches the filter comprises a honeycomb matrix of porous ceramic walls (porous ceramic honeycomb [0001]). 	Referring to claim 35, Boger teaches in page 11 table 4 a particulate filter comprised of at least one porous ceramic wall (porous ceramic honeycomb for use as filter material; [0001]), the wall comprising a microstructure comprising:
average bulk porosity 63%-67% inclusive (example B has 65%) as measured by mercury porosimetry ([0033] and [0039] teach using mercury porosimetry),
d10 > 10 μm ([0039] teaches d10 greater than 8 microns. Examples A, B, 1, and 3 also show values above or close.),
d50 of 16 to 19 μm inclusive (example B has 18, 3 has 19.3),
d90 < 37 μm (example B has 32.21, 3 has 31.7), and
df < 0.40 (example A, 1, 2, and 3 all fall under this range. This value depends on d10.)
surface porosity is within 10% of the bulk porosity at midpoint of the wall ([0037] teaches surface porosity being in a ratio greater than or equal to 0.7 to the total porosity which would include this limitation).
Boger does not explicitly teach that the surface porosity is within 10% an average mid web porosity of the middle 30% of the wall. Applicant points to paragraph [0051] of the specification that teaches the benefit of having a lower pressure drop.
Boger teaches in [0037] and [0053] that it can select a range of median pore sizes, narrow pore size distribution, and high ration of surface porosity to bulk porosity to enable an optimized utilization of the pore space inside the wall structure to allow for low resistance to flow across the filter.
It would have been obvious to one of ordinary skill in the art to have a desired surface porosity such as within 10% an average mid web porosity of the middle 30% of the wall as taught by Boger in order to create a low pressure drop to help optimize the device in both clean and soot-loaded conditions.
While Boger does not explicitly state the surface porosity is measured by x-ray tomography, this is considered to be intended usage. Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. 
If Boger does not explicitly teach surface porosity as measured by x-ray tomography is within 10% of the bulk porosity at midpoint of the wall, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have the surface porosity be an optimal value such as within 10% of the bulk porosity at the midpoint of the wall as Boger teaches in [0037] the benefit of higher permeability and corresponding lower backpressure drop with a higher surface porosity. Absent a proper showing of criticality or unexpected results, the surface porosity is considered to be a general condition that would have been routinely optimized by one having ordinary skill in the art in order to provide higher permeability and lower backpressure drop. MPEP 2144.05.
If Boger does not teach the ranges as required by the applicant, Boger teaches a range of values used. Merkel teaches an analogous art of ceramic honeycomb ([0045]) similar to that of Boger. Merkel teaches more specific values that fall under Boger’s ranges. Specifically that of Example 26 in Table 12, it teaches 62% porosity, 12.1μm d10, 16.3 μm d50, 21 μm d90, 0.26 df. 
Regarding the ranges of Boger, MPEP teaches in 2144.05 sections I and II that the prior art can teach the range if they overlap or are merely close (In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner). It would have been obvious to one of ordinary skill before the effective filing date of the invention to optimize the values with those of Merkel as Boger teaches in [0037] the benefit of higher permeability and corresponding lower backpressure drop with a higher surface porosity.

Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive.
	Applicant’s argument #1:
	Applicant argues that Boger does not teach the necessary values. Boger teaches surface porosity to total porosity at a ratio of greater than or equal to 0.7 (so greater than 70% or within 30%) while the applicant teaches that of 0.9 (greater than 90% or within 10%). Applicant argues that Boger does not show data or examples where it reaches that high and therefore does not teach that of the claims. Applicant argues for different starches in pages 7-8.
	Examiner’s response #1:
	MPEP 2144.05 teaches in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Since Boger teaches a range that includes that of the applicant’s, it is considered to read upon the claim or it would be obvious to have routine optimization as honeycomb ceramics can have these values as shown by Boger and Merkel. Applicant has argued the uses of different starch but this is not present in the claims as being what determines these sizes.

	Applicant’s argument #2: 
	Applicant argues regarding the df < 0.40 limitation in claim 1 on page 7.
	Examiner’s response #2:
	Claim 1 does not appear to have a df < 0.40 limitation. At most claim 1 has a d10 limitation, but with both d10 and d50 having a range, the df can end up not being less than 0.40. It is unclear if the applicant meant to put this limitation into claim 1 or not.

	Applicant’s argument #3:
	Applicant argues against the Clowes reference stating it is not prior art.
	Examiner’s response #3: 
	Examiner has removed the Clowes reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        06/14/2022